As filed with the Securities and Exchange Commission onApril 2, 2010 Registration No. 333-145492 United States Securities and Exchange Commission Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NUMBER 8 FORM S-1 Registration Statement Under The Securities Act of 1933 BLUEGATE CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 76-0640970 (IRS Employer Identification No.) BLUEGATE CORPORATION 701 North Post Oak Road, Suite 600 Houston, Texas 77024 voice: (713) 686-1100fax: (713) 682-7402 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stephen J. Sperco, CEO 701 North Post Oak Road, Suite 600 Houston, Texas 77024 voice: (713) 686-1100fax: (713) 682-7402 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company[X] (Do not check if a smaller reporting company) 1 Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price Amount of registration fee Common Stock par value $0.001 $ $ $ Common Stock par value $0.001 underlying options and warrants $ $ TOTAL REGISTRATION FEE $ (2 The Proposed Maximum Offering Price Per Share was computed pursuant to Rule 457 under the Securities Act of 1933, as amended (the “Securities Act”) solely for the purpose of calculating the registration fee. This fee computation is based on the average of the bid and asked price of the common stock on the OTCBB under the stock symbol “BGAT” on August 13, 2007. Previously paid. Pursuant to Rule 429, the Prospectus herein also relates to our prior effective registration statement on SEC file number 333-125465 that was previously filed and the filing fee paid for on June 3, 2005. On April 1, 2010, the closing bid price of our common stock on the OTCBB was $0.020 per share. 2 Table of Contents FORM S-1 PART I INFORMATION REQUIRED IN A PROSPECTUS WE HAVE FILED A REGISTRATION STATEMENT RELATING TO THESE SECURITIES WITH THE SECURITIES AND EXCHANGE COMMISSION. WE WILL AMEND AND COMPLETE THE INFORMATION IN THIS PROSPECTUS. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND WE ARE NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject To CompletionApril 2, 2010 PROSPECTUS BLUEGATE CORPORATION 701 North Post Oak Road, Suite 600 Houston, Texas 77024 voice: (713) 686-1100 fax: (713) 682-7402 36,920,577 Shares of Common Stock This prospectus relates to the sale of up to 36,920,577 shares of our common stock by Selling Stockholders. We will not receive proceeds from the sale of our shares by the Selling Stockholders. However, we may receive proceeds from the exercise of the options and warrants overlying the common stock. If all the options and warrants are exercised, we could receive $8,383,000. Our common stock is traded on the OTCBB under the trading symbol “BGAT." INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CONSIDER CAREFULLY THE RISK FACTORS BEGINNING ON OF THIS PROSPECTUS BEFORE MAKING A DECISION TO PURCHASE OUR STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is ,2010. 3 Table of Contents TABLE OF CONTENTS Page Available Information 5 Summary Information and Risk Factors 5 Use of Proceeds 8 The Offering 8 Selling Security Holders 8 Plan of Distribution 12 Description of Securities to be Registered 13 Interests of Named Experts 13 Description of Business 14 Description of Property 16 Legal Proceedings 16 Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 16 Financial Statements 18 and F1 Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Directors, Executive Officers, Promoters and Control Persons 40 Executive Compensation 42 Security Ownership of Certain Beneficial Owners and Management 46 Transactions with Related Persons, Promoters and Certain Control Persons 47 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 48 4 Table of Contents AVAILABLE INFORMATION We are currently subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We file periodic reports, proxy materials and other information with the Securities and Exchange Commission (the "Commission"). In addition, we will furnish stockholders with annual reports containing audited financial statements certified by our independent registered public accounting firm and interim reports containing unaudited financial information as it may be necessary or desirable. We will provide without charge to each person who receives a copy of this prospectus, upon written or oral request, a copy of any information that is incorporated by reference in this prospectus (not including exhibits to the information that is incorporated by reference unless the exhibits are themselves specifically incorporated by reference). Such request should be directed to: Stephen J. Sperco, CEO, 701 North Post Oak Road, Suite 600, Houston, Texas 77024, voice: (713) 686-1100 fax: (713) 682-7402. Our Web site is www.bluegate.com. We have filed with the Securities and Exchange Commission a Registration Statement under the Securities Act of 1933, as amended (the "Securities Act") with respect to the securities offered by this prospectus. This prospectus does not contain all of the information set forth in the Registration Statement, parts of which are omitted in accordance with the rules and regulations of the Commission. For further information with respect to us and this offering, reference is made to the Registration Statement, including the exhibits filed therewith, that may be inspected without charge at the Public Reference Room maintained by the Commission at treet N.E., Washington, D.C. 20549, on official business days during the hours of 10:00 am to 3:00 pm. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission at (http://www.sec.gov). SUMMARY INFORMATION Bluegate consists of the networking service (carrier/circuit) business, which provides internet connectivity to corporate clients on a subscription basis; essentially operating as a broker. In 2004, we filed an amendment to our Articles of Incorporation to change our name to Bluegate Corporation. Our former name was Crescent Communication, Inc. In this prospectus, we refer to ourselves as "Bluegate," "We," Us," "Our" and the "Company." References to us also include our subsidiary, Trilliant Technology Group, Inc. (“TTG”).References to our common stock herein give effect to our 20:1 reverse stock split in 2004. In 2004, we took corporate action to increase the number of our authorized shares of common stock to 50,000,000 shares of common stock. Our executive offices are located at: Bluegate Corporation, 701 North Post Oak Road, Suite 600, Houston, Texas 77024, voice: (713) 686-1100 fax: (713) 682-7402. Our growth is dependent on our attaining profit from our operations and our raising capital through the sale of stock or debt. There is no assurance that we will be able to raise any equity financing or sell any of our services at a profit. Our functional currency is the U.S. dollar. Our independent registered public accounting firm included an explanatory paragraph in their report, dated March 15, 2010, indicating substantial doubt exists relating to our ability to continue as a going concern. Our stock is traded on the OTCBB. Our trading symbol is "BGAT." RISK FACTORS Our future performance is subject to a variety of risks. If any of the events or circumstances described in the following risk factors actually occurs, our business, financial condition or results of operations could suffer. In addition to the following disclosures, please refer to the other information contained in this report, including consolidated financial statements and related notes, and information contained in the Company’s other SEC filings. This document contains forward-looking statements that involve risks and uncertainties. Our actual results may differ significantly from the results discussed in the forward-looking statements. This section discusses the business risk factors that might cause those differences. RISKS RELATED TO OUR FINANCIAL OPERATIONS: OUR PAST LOSSES RAISE DOUBTS ABOUT OUR ABILITY TO OPERATE PROFITABLY OR CONTINUE AS A GOING CONCERN We have experienced substantial operating losses and we expect to incur significant operating losses until sales increase. We will also need to raise sufficient funds to finance our activities. We may be unable to achieve or sustain profitability. Our independent registered public accounting firm included an explanatory paragraph in their report, dated March 15, 2010, indicating substantial doubt about our ability to continue as a going concern. These factors raise substantial doubt as to our ability to continue as a going concern. OUR EXPECTED FUTURE LOSSES RAISE DOUBTS ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN UNLESS WE CAN RAISE CAPITAL Future events may lead to increased costs that could make it difficult for us to succeed. To raise additional capital, we may sell additional equity securities, or accept debt financing or obtain financing through a bank or other entity. There is no limit as to the amount of debt we may incur. Additional financing may not be available to us or may not be available on terms acceptable to us. If additional funds are raised through the issuance of additional stock, there may be a significant dilution in the value of our outstanding common stock. 5 Table of Contents WE MAY NOT BE ABLE TO RAISE THE REQUIRED CAPITAL TO CONDUCT OUR OPERATIONS We may require additional capital resources in order to conduct our operations. If we cannot obtain additional funding, we may make reductions in the scope and size of our operations. In order to grow and expand our business, and to introduce our services to the marketplace, we will need to raise additional funds. RISKS RELATED TO OUR BUSINESS OPERATIONS: COMPETITION Most of our competitors have greater financial and other resources than we have, and there is no assurance that we will be able to successfully compete. IF WE DO NOT KEEP PACE WITH OUR COMPETITORS AND WITH TECHNOLOGICAL AND MARKET CHANGES, OUR SERVICES MAY BECOME OBSOLETE AND OUR BUSINESS MAY SUFFER The market for our services is competitive and could be subject to rapid technological changes. We believe that there are potentially many competitive approaches being pursued, including some by private companies from which information is difficult to obtain. Many of our competitors have significantly greater resources and more services that directly compete with our services. Our competitors may have developed, or could in the future develop, new technologies that compete with our services even render our services obsolete. WE COULD HAVE SYSTEMS FAILURES THAT COULD ADVERSELY AFFECT OUR BUSINESS Our business depends on the efficient and uninterrupted operation of our computer and communications hardware systems and infrastructure. Although we have taken precautions against system failure, interruptions could result from natural disasters as well as power losses, Internet failures, telecommunication failures and similar events. Our systems are also subject to human error, security breaches, computer viruses, break-ins, "denial of service" attacks, sabotage, intentional acts of vandalism and tampering designed to disrupt our computer systems. We also lease telecommunications lines from local and regional carriers, whose service may be interrupted. Any damage or failure that interrupts or delays network operations could materially and adversely affect our business. OUR BUSINESS COULD BE ADVERSELY AFFECTED IF WE FAIL TO ADEQUATELY ADDRESS SECURITY ISSUES We have taken measures to protect the integrity of our technology infrastructure and the privacy of confidential information. Nonetheless, our technology infrastructure is potentially vulnerable to physical or electronic break-ins, viruses or similar problems. If a person or entity circumvents its security measures, they could jeopardize the security of confidential information stored on our systems, misappropriate proprietary information or cause interruptions in our operations. We may be required to make substantial additional investments and efforts to protect against or remedy security breaches. Security breaches that result in access to confidential information could damage our reputation and expose us to a risk of loss or liability. RISKS RELATED TO OUR SECURITIES: THE SHARES AVAILABLE FOR SALE BY THE SELLING STOCKHOLDERS COULD SIGNIFICANTLY REDUCE THE MARKET PRICE OF OUR COMMON STOCK A total of 36,920,577 shares of our common stock are being registered for resale under this prospectus. The market price of our common stock could drop if a substantial amount of these shares are sold in the public market. A drop in the market price will reduce the value of your investment. LACK OF AUTHORIZED STOCK TO COVER ALL OUTSTANDING OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES As of December 31, 2009, the company has outstanding: (i) 26,033,565 shares of common stock; (ii) 17,437,800 warrants; (iii) 9,833,597 options; and, (iv) preferred stock that are convertible into 1,200,000 shares of common stock, resulting in on a fully diluted basis, 54,504,962 shares of common stock. However, the company currently has only 50,000,000 shares of common stock authorized by our Articles of Incorporation. If all of the holders of warrants, options, convertible debt and preferred stock requested to exercise or convert all of the warrants, options, convertible debt and preferred stock, we would be unable to accommodate 4,504,962 shares of common stock in those requests. The company could have liability in the future if an option holder, warrant holder, preferred stock holder or holder of convertible debt desires to exercise or convert but cannot because we do not have enough unissued common stock available for issuance. However, the following individual or entities have waived their reservation of common stock underlying options and warrants until such time that the board of directors deems the waiver is not necessary as follows: Stephen Sperco and related entities - 5,000,000 shares. 6 Table of Contents SELLING STOCKHOLDERS MAY SELL SECURITIES AT ANY PRICE OR TIME WHICH COULD REDUCE THE MARKET PRICE OF OUR COMMON STOCK After effectiveness of this prospectus, the Selling Stockholders may offer and sell their shares at a price and time determined by them. The timing of sales and the price at which the shares are sold by the Selling Stockholders could have an adverse effect upon the public market for our common stock. SINCE WE HAVE NOT PAID ANY DIVIDENDS ON OUR COMMON STOCK AND DO NOT INTEND TO DO SO IN THE FUTURE, A PURCHASER OF OUR COMMON STOCK WILL ONLY REALIZE A GAIN ON HIS INVESTMENT IF THE MARKET PRICE OF OUR COMMON STOCK INCREASES We have never paid, and do not intend, to pay any cash dividends on our common Stock for the foreseeable future. An investor in this offering, in all likelihood, will only realize a profit on his investment if the market price of our common stock increases in value. BECAUSE SHARES OF OUR COMMON STOCK MAY MOST LIKELY TRADE UNDER $5.00 PER SHARE, THE APPLICATION OF THE PENNY STOCK REGULATION COULD ADVERSELY AFFECT THE MARKET PRICE OF OUR COMMON STOCK AND MAY AFFECT THE ABILITY OF HOLDERS OF OUR COMMON STOCK TO SELL THEIR SHARES Our securities may be considered a penny stock. Penny stocks generally are defined as securities with a price of less than $5.00 per share other than securities registered on national securities exchanges or quoted on the Nasdaq stock market, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. Our securities may be subject to penny stock rules that impose additional sales practice requirements on broker-dealers who sell penny stock securities to persons other than established customers and accredited investors. For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of penny stock securities and have received the purchaser's written consent to the transaction prior to the purchase. For any transaction involving a penny stock, unless exempt, the penny stock rules require the delivery, prior to the transaction, of a disclosure schedule prescribed by the Commission relating to the penny stock market. The broker-dealer also must disclose the sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Monthly statements must be sent by the broker-dealer disclosing recent price information on the limited market in penny stocks. The penny stock rules may restrict the ability of broker-dealers to sell our securities and may have the effect of reducing the level of trading activity of our common stock in the public market. SHARES ELIGIBLE FOR FUTURE SALE MAY ADVERSELY AFFECT THE MARKET From time to time, certain of our stockholders may be eligible to sell all or some of their shares of restricted common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144. Any substantial sale of our common stock pursuant to Rule 144 or pursuant to any resale prospectus may have material adverse effect on the market price of our securities. RISKS RELATED TO OUR CORPORATE GOVERNANCE: OUR OFFICERS AND DIRECTORS HAVE LIMITED LIABILITY AND HAVE INDEMNITY RIGHTS The Nevada Revised Statutes, our Articles of Incorporation and our By-Laws provide that we may indemnify our officers and directors against losses or liabilities which arise in their corporate capacity. The effect of these provisions could be to dissuade lawsuits against our officers and directors. 7 Table of Contents USE OF PROCEEDS We will pay for the cost of registering the shares of common stock in this offering. We will not receive any proceeds from the sale of the common stock by the Selling Stockholders. However, we may receive proceeds from the exercise of the options and warrants overlying the common stock. If all the options and warrants overlying the common stock in this offering were exercised, we will receive proceeds in the aggregate amount of $8,383,000. We will use such proceeds, if received, for general corporate purposes and working capital. THE OFFERING Outstanding Common Stock Before This Offering 26,033,565 shares of common stock are outstanding as of March 19, 2010, including 12,082,285 shares of common stock offered in this prospectus. Common Stock Offered A total of 36,920,577 shares of common stock, consisting of 12,082,285 shares of common stock already outstanding, and 24,838,292 shares of common stock underlying options and warrants. The options and warrants have not been exercised yet. Outstanding Common Stock After This Offering 50,871,857 shares of common stock, if all of the 24,838,292 options and warrants are exercised. These options and warrants have exercise prices ranging from $0.0333334 per share to $1.50 per share, and expire at various times through the year 2012. Offering Price Of the Common Stock Determined at the time of sale by the selling stockholders. Proceeds We will not receive any proceeds from the sale of the common stock offered by the selling stockholders that may be sold pursuant to this prospectus. If all the options and warrants are exercised, we could receive approximately $8,383,000. Risk Factors The securities offered hereby involve a high degree of risk. See "Summary of Risk Factors" of this prospectus before making a decision to purchase our stock. SELLING SECURITY HOLDERS The following table sets forth the name of each Selling Stockholder, the number of shares of common stock offered by each Selling Stockholder, the number of shares of common stock to be owned by each Selling Stockholder if all shares were to be sold in this offering and the percentage of our common stock that will be owned by each Selling Stockholder if all shares are sold in this the offering.The shares of common stock being offered hereby are being registered to permit public secondary trading and the Selling Stockholders may offer all, none or a portion of the shares for resale from time to time. Name Of Selling Stockholder (1) Shares Owned Before Offering Shares Offered For Sale Shares Owned After Offering If All Offered Shares Are Sold (2) Percentage Owned After Offering If All Offered Shares Are Sold (2) Manfred Sternberg (3) (a - 1,668,279) (b – 2,100,000) (c - 5,000) 10% Manfred D. Sternberg & Associates PC (4) (c) - 0% Five Star Mountain LP (4) (c) - 0% Manfred Sternberg Jr. Cust For Maggie Sternberg (5) (c) - 0% Manfred Sternberg Jr. Cust For Max Sternberg (5) (c) - 0% William Koehler (6) (a - 356,750) (b - 1,540,000) (c - 500,000) (d - 328,367) 8% Albert Koehler (7) (a) - 0% Albert M. Koehler, Sr. (7) (a - 76,013) (b - 7,500) (c - 4,630) - 0% Robert Davis (8) (a) - 0% Madred Partners Ltd (9) (c) - 0% Altitude Partners (9) (a) - 0% MPH Production Company Inc. (9) (c) - 0% Catherine Margaret Davis (10) (c) - 0% Virginia Harper Davis (10) (c) - 0% Sarah Beth Davis (10) (c) - 0% Stephen J. Sperco (11) (a - 6,406,750) (b - 1,200,000) 12% SAI Corporation (12) (a) 10% A. T. Sperco (13) (a) - 0% Charles E. Leibold (14) (b) 1% Larry Walker (15) (b - 590,000) (d - 24,836) 1% David A. Draper (16) (b) - 0% Richard Yee (17) (b) - 0% Don Corley (18) (b) - 0% Gilbert Gertner (19) (b) - 0% 8 Table of Contents Name Of Selling Stockholder (1) Shares Owned Before Offering Shares Offered For Sale Shares Owned After Offering If All Offered Shares Are Sold (2) Percentage Owned After Offering If All Offered Shares Are Sold (2) The Chase Family Trust (20) (a - 312,641) (c - 805,400) 0% Andrew Patrick Chase (21) (c) - 0% Samuel M. Chase, III (21) (c) - 0% Gregory J. Micek (22) (a - 606,750) - 0% John J. Micek, Jr. (23) (a) - 0% Anna Louise Micek (23) (a) - 0% Laura Micek & Shun Kwong (23) (a) - 0% Reece & Jenny Micek (23) (a) - 0% Jeff Olexa (24) (c) - 0% Dale Geary (25) (a) 1% John Geary (26) (a) - 0% Dorothy T. Nicholson d/b/a Nicholson Interests (a) - 0% Icon Capital Partners, LP (a) - 0% David Ray Bartula (a) 0% L. Cullen and Patricia A. Moore (a) - 0% Jean & Amy Frizzell (a) - 0% The Nutmeg Group LLC (a) - 0% George Speaks (c) - 0% The Styles Company (c) - 0% Lee W. Slade (a) - 0% Martin Ostroff (a) - 0% John E. Kemper (a) - 0% Olympia LLC (a) - 0% Katmas Investments GP Inc. d/b/a Wallstreet Texas (a) - 0% Alex Bitoun (b - 114,250) (d - 161,904) - 0% Lynne Randall (b - 89,250) (d - 160,968) - 0% Herbert Arnold Duke (c) - 0% Joseph P. Gutkowski (a) 0% Dana Kirkpatrick (b) - 0% David Schuller (a) - 0% Lewis Opportunity Fund (a) - 0% Platinum Partners (c) - 0% Diablo Consultants (c) - 0% Michael McDonald (b) - 0% Eric Kelly (d) - 0% Barry Goldstein (c) - 0% Glenn Murer (c) - 0% Chad Follmer (a) - 0% David D. Wood (a) - 0% Joe Koshy (a) - 0% Teddy Aven (a) - 0% Mark Krakowski (c) - 0% Reginald Wells (b - 119,800) (d - 15856) - 0% Bruno Loviat (b -90,000) (d - 28,063) - 0% Teddy & Frances Aven (a) - 0% Roberto Mora-Ramos (d) - 0% John R. Werner (a) - 0% Lisa Thompson (a) - 0% Raymond A. Bartula (a) 0% George T. Sharp (c) - 0% Joseph Noel (c) - 0% Joe B. Wolfe (28) (c) - 0% Joe B. Wolfe (29) (c) - 0% Bernie Milligan (b) - 0% Christopher Hett (c) - 0% F&J Partnership (c) - 0% Frederick Wedell (c) - 0% James R. Echols Sr (c) - 0% John O'Shea (29) (c) - 0% Operation Dogbone (c) - 0% W. Cobb Hazelrig (c) - 0% 9 Table of Contents Name Of Selling Stockholder (1) Shares Owned Before Offering Shares Offered For Sale Shares Owned After Offering If All Offered Shares Are Sold (2) Percentage Owned After Offering If All Offered Shares Are Sold (2) Wayne O'Neill (a) - 0% Jimmy Riggle (b) - 0% Richard Louise (28) (c) - 0% Richard Louise (29) (c) - 0% Charles Christopher Caldwell (a) - 0% Darren Bartula (a) 0% Elissa & Clay McCollor (a) - 0% Thomas Buehler (c) - 0% Leah Fearmonti (b) 0% Lisa Anderson-Williams (b) - 0% Richard Hasenmyer (b - 38,250) (d - 10,757) - 0% Jon Dangar (28) (c) - 0% William Pritchard (c) - 0% Randall W. Heinrich (c) - 0% Marc Bitoun (d) - 0% Andy Martin (27) (c) - 0% Jeff Casinger (b - 25,913) (d - 6,334) - 0% Westminster Securities Corporation (27) (c) - 0% Dr. Ed Zabrek (c) - 0% Sherri Poole (a) - 0% Scott Bowman (28) (c) - 0% Albert F Vickers (d) - 0% Adam Cabibi (28) (c) - 0% Miranda Weaver (b) - 0% Teton Investment Partners LLC (27) (c) - 0% Paul J. Alar (28) (c) - 0% Hilda Sepulveda (b) - 0% Larry King (b) - 0% Mike Bumgardner (d) - 0% Brushard Higgins (b) - 0% Dr. Paul Handel (c) - 0% Dr. Thomas Garcia (c) - 0% Dr. William Gilmer (c) - 0% Dr. Kim Dunn (c) - 0% Brian Smith (b) - 0% Rodney Shelton (b) - 0% Deborah Dixon (b) - 0% Barbara Fullerton (b) - 0% Joe Singleton (b) - 0% Anita Marin (b) - 0% Louis Vetrano (d) - 0% Jason Lussier (b) - 0% Donantonio Williams (b) - 0% Nate Lewis (b) - 0% Bryan Emerson (28) (c) - 0% Angela Clare-Allen (b) - 0% Shelly Rhoden (b) - 0% MidSouth Capital Inc. (27) (c) - 0% Robby Delmenhorst (b) - 0% Kevin Gibbons (d) - 0% James Story (d) - 0% Al Miranda (d) 87 87 - 0% Ronald Stark (d) 87 87 - 0% 10 Table of Contents (1) To the best of our knowledge, no Selling Stockholder has a short position in our common stock. To the best of our knowledge, no Selling Stockholder that is a beneficial owner of any of these shares is a broker-dealer or an affiliate of a broker-dealer, except for Westminster Securities Corporation, John O'Shea, Richard Louise, Joe Wolfe, Jon Dangar, Scott Bowman, Paul Alar, Andy Martin, Teton Investment Partners LLC, Adam Cabibi, Bryan Emerson and MidSouth Capital Inc. See footnotes # 27, 28 and 29. Except as set forth below, no Selling Stockholder has held any position or office, or has had any material relationship with us or any of our affiliates within the past three years. Includes the heirs, successors and assigns of the Selling Stockholders. Upon notification to us from a Selling Stockholder that there is an heir, successor or assign, we will file a prospectus supplement to provide information about such heir, successor or assign. (2) Assumes no sales are transacted by the Selling Stockholder during the offering period other than in this offering. The applicable percentage of ownership is based on 26,033,565 shares of our common stock outstanding as of March 19, 2010 plus the additional shares that the selling stockholder is deemed to beneficially own. Any percentage less than one percent is reported as "0". (3) Manfred Sternberg was formerly our Chief Strategy Officer and director. (4) These entities are either owned or controlled by Manfred Sternberg who was formerly our Chief Strategy Officer and director. (5) These persons are relatives of Manfred Sternberg who was formerly our Chief Strategy Officer and director. (6) William Koehler was formerly our President, COO and director. (7) These persons are relatives of William Koehler who was formerly our President, COO and director. (8) Robert Davis was formerly one of our directors. (9) These entities are either owned or controlled by Robert Davis who was formerly one of our directors. (10) These persons are relatives of Robert Davis who was formerly one of our directors. (11) Stephen J. Sperco is our CEO, President and one of our directors. (12) This entity is either owned or controlled by Stephen J. Sperco our CEO, President and one of our directors. (13) This person is a relative of Stephen J. Sperco our CEO, President and one of our directors. (14) Charles E. Leibold is our CFO, Senior Vice President and one of our directors. (15) Larry Walker was formerly President of our subsidiary, Trilliant Technology Group, Inc. (16) David A. Draper was formerly our Senior Vice President of Business Development and Strategy. (17) Richard Yee was formerly our Senior Vice President of Operations. (18) Don Corley was formerly Vice President of our Division Sales. (19) Gilbert Gertner was formerly one of our directors. (20) The Chase Family Trust is controlled by the spouse of Samuel M. Chase, Jr. who was affiliated with Masynda Corporation, which was formerly our financial advisor. (21) These persons are relatives of Samuel M. Chase, Jr. who was affiliated with Masynda Corporation, which was formerly our financial advisor. (22) Gregory J. Micek was formerly our CFO. (23) These persons are relatives of Gregory Micek who was formerly our CFO. (24) Jeff Olexa was formerly our Chief Technology Officer and formerly one of our directors. (25) Dale Geary was formerly one of our directors. (26) This person is a relative of Dale Geary who was formerly one of our directors. (27) These broker-dealers are selling shareholders who received these securities as underwriting compensation. (28) These selling shareholders are affiliates of broker-dealers. These persons represent that (1) they purchased these securities in the ordinary course of business; and (2) at the time of purchase of the securities we are registering for resale, the seller had no agreements or understanding, directly or indirectly, with any person, to distribute the securities. (29) These affiliates of broker-dealers received the securities as underwriters. (a) Shares and warrants issued for investment in private placement offerings. (b) Options issued as compensation. (c) Shares and warrants issued primarily as a result of the company borrowing funds, payment for services rendered and settlement of debts. (d) Shares issued for acquisition of Trilliant Corporation assets. 11 Table of Contents PLAN OF DISTRIBUTION The Selling Stockholders (of record ownership and of beneficial ownership) and any of their pledges, assignees, and successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market, or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The Selling Stockholders are not required to sell any shares in this offering. There is no assurance that the Selling Stockholders will sell any or all of the common stock in this offering. The Selling Stockholders may use any one or more of the following methods when selling shares: - Ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers. - Block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction. - Purchases by a broker-dealer as principal and resale by the broker-dealer for its own account. - An exchange distribution following the rules of the applicable exchange. - Privately negotiated transactions. - Short sales or sales of shares not previously owned by the seller. - An agreement between a broker-dealer and a Selling Stockholder to sell a specified number of such shares at a stipulated price per share. - A combination of any such methods of sale. - Any other lawful method. The Selling Stockholder may also engage in: - Short selling against the box, which is making a short sale when the seller already owns the shares. - Buying puts, which is a contract whereby the person buying the contract may sell shares at a specified price by a specified date. - Selling calls, which is a contract giving the person buying the contract the right to buy shares at a specified price by a specified date. - Selling under Rule 144 under the Securities Act, if available, rather than under this prospectus. - Other transactions in our securities or in derivatives of our securities and the subsequent sale or delivery of shares by the stock holder. - Pledging shares to their brokers under the margin provisions of customer agreements. If a Selling Stockholder defaults on a margin loan, the broker may, from time to time, offer and sell the pledged shares. 12 Table of Contents Broker-dealers engaged by the Selling Stockholders may arrange for other brokers-dealers to participate in sales.Broker-dealers may receive commissions or discounts from the Selling Stockholder in amounts to be negotiated.If any broker-dealer acts as agent for the purchaser of shares, the broker-dealer may receive commission from the purchaser in amounts to be negotiated.We do not expect these commissions and discounts to exceed what is customary in the types of transactions involved. The Selling Stockholders and any broker-dealers or agents that are involved in selling the shares may be considered to be "underwriters" within the meaning of the Securities Act for such sales. An underwriter is a person who has purchased shares from an issuer with a view towards distributing the shares to the public. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be considered to be underwriting commissions or discounts under the Securities Act. We are required to pay all fees and expenses incident to the registration of the shares in this offering. However, we will not pay any commissions or any other fees in connection with the resale of the common stock in this offering. If we are notified by a Selling Stockholder that they have a material arrangement with a broker-dealer for the resale of the common stock, then we would be required to amend the Registration Statement of which this prospectus is a part, and file a prospectus supplement to describe the agreements between the Selling Stockholder and the broker-dealer. DESCRIPTION OF SECURITIES TO BE REGISTERED COMMON STOCK The holders of shares of our common stock are entitled to one vote per share on each matter submitted to a vote of stockholders. If we are required to go into liquidation, holders of common stock are entitled to share ratably in the distribution of assets remaining after payment of liabilities and preferred stock. Holders of common stock have no cumulative voting rights. Holders of common stock have no preemptive rights. Holders of common stock are entitled to dividends as declared by the board of directors out of funds legally available. The outstanding common stock is validly issued and non-assessable. As of March 19, 2010, we had 26,033,565 shares outstanding of which 22,240,901 shares were restricted shares. All 22,240,901 restricted shares are more than one year old and may be sold pursuant to Rule 144. PREFERRED STOCK In June 2007 Bluegate's board of directors approved the issuance of 48 shares of Series C voting convertible non-redeemable preferred stock with a par value of $0.001 per share and a liquidation value of $12,500 per share. Each share of Series C convertible preferred stock may be converted, at the option of the shareholder, into 25,000 shares of common stock or a total of 1,200,000 shares of common stock. Each share of preferred stock has 15 times the number of votes its conversion-equivalent number of shares of common stock, or 375,000 votes per share of preferred stock. The 48 shares of preferred stock will have an aggregate of 18 million votes. Effective June 28, 2007, we sold 8 shares of Series C preferred stock for $100,000 in cash to SAI Corporation ("SAIC"), a corporation controlled by Stephen Sperco ("Sperco"). We also granted to SAIC warrants to purchase up to 1,000,000 shares of our common stock at an exercise price of $0.17 per share expiring in June 2012. On the same day we sold 40 shares of Series C preferred stock for $500,000 in cash to Sperco. We also granted to Sperco warrants to purchase up to 5,000,000 shares of our common stock at an exercise price of $0.17 per share expiring in June 2012. Bluegate’s net tangible book value (deficit) per share was ($0.13) prior to the investment in the preferred stock by Mr. Sperco and SAI Corporation on June 28, 2007. After the $600,000 cash investment and assuming that Mr. Sperco and SAI Corporation converted all of the 48 shares of preferred stock into 1,200,000 shares of common stock and exercised all of the 7,200,000 warrants at $0.17 per share resulting in $1,020,000 proceeds to Bluegate, Bluegate’s net tangible book value (deficit) per share would have been reduced to ($0.01). Mr. Sperco is our CEO, President and a director. On February 14, 2008, we finalized and consummated a transaction with a deemed effective date of February 1, 2008 whereby we issued 9,150,000 shares of stock for the conversion of related party debts of directors totaling $305,000. The conversion and purchase price per share was $0.0333334. The excess of the fair value of the stock over the debt converted and shares purchased totaled $518,500 and was recorded as compensation expense. The following individuals or related entities converted debt and received the following shares: (i) Stephen Sperco, Director, CEO and President, received 3,000,000 shares; (ii) SAI Corporation, an entity controlled by Stephen Sperco, received 1,500,000 shares; (iii) Manfred Sternberg, former Director/Chief Strategy Officer, received 2,400,000 shares; (iv) William Koehler, former Director/President, received 2,100,000 shares; and, (v) Dale Geary, former Director, received, 150,000 shares.As a result of this transaction, certain adjustment provisions in these warrant agreements were triggered. Pursuant to the adjustment provisions, the exercise price of the previously issued warrants to purchase 6,000,000 shares of our common stock at $0.17 per share was reduced to $0.0333334 per share. As a result of his purchase of Series C Preferred Stock described above, and his previously and subsequently acquired stock, options and warrants, Mr. Sperco beneficially owns 44% of our common stock without taking into account the super voting power of the Preferred Stock, and 62% when taking into account the super voting power of the Preferred Stock. INTERESTS OF NAMED EXPERTS Our consolidated balance sheets as of December 31, 2009 and 2008 and the consolidated statements of operations, stockholders' deficit, and cash flows, for the two years then ended, have been included in the registration statement on Form S-1 of which this prospectus forms a part, in reliance on the report of MALONEBAILEY, LLP, an Independent Registered Public Accounting Firm, given on the authority of that firm as experts in auditing and accounting. 13 Table of Contents DESCRIPTION OF BUSINESS INTRODUCTION Bluegate Corporation consists of the networking service (carrier/circuit) business that provides internet connectivity to corporate clients on a subscription basis; essentially operating as a broker. In the Company’s Form 10-K, we refer to ourselves as "Bluegate", "We", "Us", “the Company”, and "Our." References to our common stock herein give effect to our 20:1 reverse stock split which occurred in 2004.In 2004, we took corporate action to increase the number of our authorized shares of common stock to be 50,000,000 shares of common stock. Our executive offices are located at: Bluegate Corporation, 701 North Post Oak Road, Suite 600, Houston, Texas 77024, tel. voice: 713-686-1100, fax: 713-682-7402. Our Web site is www.bluegate.com. Our growth is dependent on attaining profit from our operations and our raising capital through the sale of stock or debt.There is no assurance that we will be able to raise any equity financing or sell any of our products at a profit. Our functional currency is the U.S. dollar.Our independent registered public accounting firm issued a going concern qualification in their report dated March 15, 2010, which raises substantial doubt about our ability to continue as a going concern. Our stock is traded on the OTCBB.Our trading symbol is "BGAT." CORPORATE HISTORY In 1996, Congress passed the Health Insurance Portability and Accountability Act ("HIPAA"). Two of the many features of HIPAA were a mandate that the healthcare industry move toward using electronic communication technology to streamline and reduce the cost of healthcare, and a requirement that healthcare providers treat virtually all healthcare information as confidential, especially when electronically transmitted. In 2001, Mr. Manfred Sternberg acquired effective control of the company and during 2002 and 2003 under his leadership, the company commenced development and completion of the necessary systems to offer integrated HIPAA compliant Medical Grade Network® to the health care community to provide electronic systems required by increasing U.S. public policy mandates to accelerate the movement to secure electronic health records. In 2003, a minority amount of our revenue was related to our HIPAA business.In 2004, a majority of our revenue was related to our HIPAA business. In 2005, all of our revenues were related to our health care service model. In 2004, to accelerate our movement into the electronic health record business, we sold our Internet Service Provider ("ISP") customer base effective June 21, 2004 to concentrate on our health care IT solutions model and its Medical Grade Network®. In 2004, we contracted with the largest healthcare system in Texas to provide physicians with Internet bandwidth and managed security services using our Medical Grade Network®. In March 2005 we acquired substantially all of the assets and assumed certain ongoing contractual obligations of TEKMedia Communications, Inc., a company that provided traditional IT consulting services, in exchange for 132,000 shares of the Company’s common stock valued at $116,160. In September 2005 we acquired substantially all of the assets and assumed certain ongoing contractual obligations of Trilliant Corporation, a company that provides assessment, design, vendor selection, procurement and project management for large technology initiatives, particularly in the healthcare arena. The acquisition strengthened Bluegate as a competitor in the technology management industry. The purchase price consisted of $161,033 cash and 258,308 shares of Bluegate's common stock valued at $180,816. The asset sale and purchase agreement provided for additional consideration up to 827,160 common shares depending on the acquired business’ revenue through September 2007 and royalty payments based on sales through September 2007 of certain software acquired. In accordance with the asset sale and purchase agreement, 407,407 shares of Bluegate’s common stock valued at $301,481 was issued in 2006 as additional consideration based upon the acquired business’ revenue calculation after the first year and 419,753 shares of Bluegate’s common stock valued at $33,580 was issued in 2007 as additional consideration based upon the acquired business’ revenue calculation after the second year. Effective June 28, 2007, we sold 8 shares of Series C Preferred Stock for $100,000 in cash to SAI Corporation, a corporation controlled by Stephen Sperco who was our CEOand a Director.We also granted to SAI Corporation warrants to purchase up to 1,000,000 shares of our common stock at an exercise price of $0.17 per share expiring in June 2012.On the same day we sold 40 shares of Series C Preferred Stock for $500,000 in cash to StephenSperco.We also granted to Mr.Sperco warrants to purchase up to 5,000,000 shares of our common stock at an exercise price of $0.17 per share expiring in June 2012.Each share of Preferred Stock is convertible into 25,000 shares of common stock.Each share of Preferred Stock has 15 times the number of votes its conversion-equivalent number of shares of common stock, or 375,000 votes per share of Preferred Stock.The 48 shares of Preferred Stock will have an aggregate of 18 million votes.The Preferred Stock votes along with the common stock on all matters requiring a vote of shareholders and the Preferred Stock is not redeemable by us. Bluegate’s net tangible book value (deficit) per share was ($0.13) prior to the investment in the preferred stock by Mr. Sperco and SAI Corporation on June 28, 2007. After the $600,000 cash investment and assuming that Mr. Sperco and SAI Corporation converted all of the 48 shares of preferred stock into 1,200,000 shares of common stock and exercised all of the 7,200,000 warrants at $0.17 per share resulting in $1,020,000 proceeds to Bluegate, Bluegate’s net tangible book value (deficit) per share would have been reduced to ($0.01). As a result of his purchase of Series C Preferred Stock described above, and his previously and subsequently acquired stock, options and warrants, Mr. Sperco beneficially owns 44% of our common stock without taking into account the super voting power of the Preferred Stock, and 62% when taking into account the super voting power of the Preferred Stock. One of the conditions of Mr. Sperco’s purchase of the Preferred Stock was that both he and Dale Geary be appointed as Directors. Effective May 31, 2009, Mr. Koehler resigned as President from the company. Effective July 29, 2009, Charles Leibold became a Director as a result of: (A) the June 12, 2009 written consent of a majority of our shareholders; (B) the June 22, 2009 filing of a Preliminary Information Statement; (C) the July 8, 2009 filing of a Definitive Information Statement; and, (D) the July 9, 2009 mailing of the Definitive Information Statement to our shareholders.The Definitive Information Statement had a record date of June 25, 2009. Mr. Leibold remains our Chief Financial Officer and Principal Accounting Officer. Effective July 30, 2009, the titles of CEO and President were combined, and Stephen Sperco was appointed President. Mr. Sperco is our CEO/President/Director. Stephen Sperco was appointed Chairman of the Board.The executive officer position of Chief Strategy Officer was eliminated and Mr. Sternberg’s employment was terminated. 14 Table of Contents Effective October 27, 2009, Mr. Koehler resigned as Director and effective October 28, 2009, Mr. Sternberg and Mr. Geary resigned as Directors. In order to preserve common shareholder value, avoid bankruptcy and minimize Bluegate’s ongoing loss, effective November 7, 2009, Bluegate entered into the following transactions: 1) disposed of certain Medical Grade Network (“MGN”) assets and business and the elimination of certain liabilities (consisting primarily of: a) furniture, computers and related software and peripherals with a $17,889 book value; b)contracts, agreements, lists of telephone and fax numbers, licenses, permits, intellectual properties, registered mark for MGN, and business name of Bluegate with a -0- net book value; c) eliminated liabilities of $43,607 principally related to customer product prepays which were assumed by the purchaser) to Sperco, LLC (“Sperco”) (an entity controlled by Stephen Sperco (“SS”), our CEO/President/Director) for $200,000, with payment made by a combination of $100,000 cash and $100,000 forgiveness of debt to SAI Corporation (“SAIC”) (an entity controlled by SS), plus a net adjustment of $7,100 due to Bluegate from Sperco resulting from Bluegate’s collection of principally accounts receivable totaling $161,900 on behalf of Sperco for the period from November 8, 2009 through December 31, 2009, offset by Sperco’s payment of $169,000 to Bluegate for the personnel, facilities, tools, and resources necessary for Bluegate to support both the MGN and HIMS operations for Sperco for the same period; 2) entered into a Separation Agreement and Mutual Release in Full of all claims with Manfred Sternberg (“MS”) (former Director/Corporate Officer), which included the elimination of $28,499 of accrued director fees and vehicle allowances in exchange for repayment of a loan plus accrued interest totaling $44,369 to MS; and 3) entered into A Separation Agreement and Mutual Release in Full of all claims with William Koehler (“WK”) (former Director/Corporate Officer), which included the elimination of $28,499 of accrued director fees and vehicle allowances in exchange for repayment of a loan plus accrued interest totaling $44,374 with a direct payment to WK’s American Express account and a $1 payment to WK; and 4) disposed of certain Trilliant Technology Group, Inc.’s assets and business (consisting primarily of: a) Computers and related software and peripherals with a -0- net book value; b) lists of telephone and fax numbers andintellectual properties with a -0- net book value) to Trilliant Corporation (an entity controlled by WK) for a cash payment of $5,000; and 5) disposed of certain Bluegate Healthcare Information Management Systems (“HIMS”) assets and business (consisting primarily of: a) Contracts, agreements and intellectual properties with a -0- net book value) to SAIC in exchange for a Mutual Release in Full of certain claims and a $1 payment to SAIC; and 6) obtained a Fairness Opinion dated November 6, 2009 presented by Convergent Capital Appraisers. Pursuant to the State of Nevada Revised Statutes, which authorizes the taking of action by written consent of the shareholders without a meeting, a super majority of the voting power of the shareholders of Bluegate gave their consent to the above actions. During November 2009, Bluegate filed a Preliminary Information Statement on Schedule 14C with the SEC and subsequently submitted responses to their comments. We are waiting for the SEC’s response in order to file a Definitive Information Statement on Schedule 14C and finalize the notice to be mailed to shareholders. As a result of these transactions, Bluegate received $105,000 cash; reduced the secured note payable to SAIC by $100,000; paid off unsecured notes payable and accrued interest of $88,743 to MS and WK; eliminated $56,998 of accrued liabilities to MS and WK; recorded $24,234 of expenses (principally legal and professional); removed the remaining book value of fixed assets of $17,889, eliminated $43,607 of customer liabilities assumed by Sperco and the net effect of $263,484 as an increase to additional paid-in capital since the effect was treated as related party forgiveness of debt. OUR BUSINESS PRIOR TO THE NOVEMBER 7, 2 Bluegate provided the nation's only Medical Grade Network® that facilitated physician and clinical integration between hospitals and physicians in a secure private environment.As a leader in providing the Healthcare industry outsourced Information Technology (IT) solutions and remote IT management services, Bluegate provided hospitals and physicians with a single source solution for all of their clinical integration and IT needs.Additionally Bluegate provided IT, telecommunication, implementation project management and consulting through its professional services organization. CONSULTING PRACTICE Healthcare institutions have very unique requirements not found in a typical commercial environment.Our Healthcare consulting practice worked with medical facilities and systems on evaluation, procurement and implementation of healthcare related voice, data, video, infrastructure and applications for the Healthcare environment with a particular emphasis on the deployment of Electronic Medical Record applications.Our IT/Telecommunications consulting practice worked in various industry verticals providing evaluation, procurement, and implementation of IT/Telecommunications solutions for our clients.Our Applications consulting practice provided specific applications development, enhancement, coding, and integration work for various industry verticals. OUTSOURCING Our outsourcing offering included help desk support and break-fix operations as well as acquisition and special financing of equipment and services.It also included provisions for technology refresh, change management, and level of service agreements.Our target market for such services consisted of private-practice physicians whose office staffs typically lack the in-house technical expertise to support mission-critical computer systems and associated hardware.In many cases, these private-practice physicians were affiliated with our larger medical facility clients, creating a logical foundation for Bluegate to establish and maintain long-term business relationships. SYSTEMS INTEGRATION AND MANAGED SECURITY SOLUTIONS Our systems integration and managed security group enabled secure, HIPAA-compliant data communication between hospitals, medical facilities, and physician practices from all locations via the services of our Bluegate Medical Grade Network® - ultimately enhancing patient care. We also provided affordable access to compatible medical-focused content and applications over a secure IT infrastructure to improve practice efficiency and service. We extended IT Best Practices to the edge of the healthcare network ensuring every access point for the physician and healthcare location is as secure as the hospital itself. MARKET OPPORTUNITY IN HEALTHCARE Electronic data communication networks have vast potential for enhancing the quality of patient care, mitigating the soaring costs of healthcare, and protecting patient privacy.To harness this potential, the current administration, Congress, and administrative agencies are advocating that all physicians get connected to the proposed national health information network (NHIN) system.A NHIN is expected to enable physicians to write electronic prescriptions (eRx) and securely share patient electronic health records (EHR), including medical images, with other healthcare providers at hospitals, clinics, and individual physician offices. In order to access and use the NHIN, individual physicians must have the appropriate IT environment at their offices, and the hospitals where they admit patients.Further, the hospitals’ credentialed physicians must be on a common HIPAA compliant network.Once the hospital has installed the necessary secure electronic connectivity behind their firewall, the "last mile" of connectivity, the figurative distance from the telecommunication provider's switch to an end user (i.e. the physician), still presents a major challenge.In addition to being HIPAA-compliant, the networks also need to be interoperable, which requires assessing and augmenting physicians' existing IT equipment and resources.Adequate training and technical support is necessary to ensure the highest possible network availability and security and the ability to move and manage information back and forth. 15 Table of Contents The Administrative Simplification provisions of Title II of HIPAA require the United States Department of Health and Human Services to establish national standards for electronic healthcare transactions and national identifiers for providers, health plans, and employers. It also addresses the security and privacy of health data.Adopting these standards will improve the efficiency and effectiveness of the nation's Healthcare system by encouraging the widespread use of electronic data interchange in Healthcare.As the result of increasing pressure for healthcare providers to adopt electronic health records and the healthcare IT environment created by the Stark Law exceptions there was an increasing demand for Bluegate’s networks, technologies, remote management, and professional IT services. OUR BUSINESS SUBSEQUENT TO THE NOVEMBER 7, 2 Bluegate consists of the networking service (carrier/circuit) business that provides internet connectivity to corporate clients on a subscription basis; essentially operating as a broker. BLUEGATE STRATEGY Our strategy is to stabilize our internet connectivity business and pursue expansion of our market outside of the healthcare industry. COMPETITION Most of our competitors have greater financial and other resources than we have, and there is no assurance that we will be able to successfully compete. OUR BUSINESS - CUSTOMERS AND VENDORS CONTINUING AND DISCONTINUED COMBINED FOR 2009 Major Customers.During 2009, our top five customers accounted for 53% of our service revenue and no single customer accounted for more than 16% of service revenue. Major Vendors. During 2009, our top five vendors accounted for 58% of our purchases and no single vendor accounted for more than 23% of purchases. OUR BUSINESS - CUSTOMERS AND VENDORS CONTINUING FOR 2009 Major Customers.During 2009, our top five customers accounted for 27% of our service revenue and no single customer accounted for more than 10% of service revenue. Major Vendors. During 2009, our top five vendors accounted for 91% of our purchases and no single vendor accounted for more than 53% of purchases. EMPLOYEES At December 31, 2009 we had 14 full time employees and 1 part-time employee. As a result of the disposition of certain assets and business, effective January 1, 2010 there are no Bluegate Corporation employees and Sperco, LLC will continue to provide management, accounting, administrative, maintenance, and technical support for Bluegate’s business and corporate reporting requirements as needed in exchange for short term free rent. AVAILABLE INFORMATION ABOUT US The public may read and copy any materials we file with the Securities and Exchange Commission (“SEC”) at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549, on official business days during the hours of 10:00 am to 3:00 pm. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission at (http://www.sec.gov). Our Internet site is www.bluegate.com. DESCRIPTION OF PROPERTY We lease approximately 7,290 square feet of office space located at 701 North Post Oak Road, Suite 600, Houston, Texas 77024, for a monthly lease payment of approximately $9,000.The lease expires in November 2013 and we are pursuing subletting unused space. LEGAL PROCEEDINGS None. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our stock is traded on the OTCBB and our trading symbol is "BGAT."The following table sets forth the quarterly high and low bid price per share for our common stock.These bid and asked price quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual prices.Our fiscal year ends December 31. COMMON STOCK PRICE RANGE HIGH LOW HIGH LOW HIGH LOW First Quarter(1/1/10 - 3/19/10) $ Second Quarter Third Quarter Fourth Quarter 16 Table of Contents COMMON STOCK On March 19, 2010, we had outstanding 26,033,565 shares of Common Stock, $0.001 par value per share. On March 19, 2010, the closing bid price of our stock was $0.025 per share. On March 19, 2010, we had approximately 511 shareholders of record. One of our record stockholders is a nominee located offshore with record ownership (not beneficial ownership) of approximately 5% of our shares of common stock.Our transfer agent is American Stock Transfer and Trust Company. We have not paid any cash dividends and we do not expect to declare or pay any cash dividends in the foreseeable future.Payment of any cash dividends will depend upon our future earnings, if any, our financial condition, and other factors as deemed relevant by the Board of Directors. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) PLAN CATEGORY: (a) (b) (c) Equity compensation plans approved by security holders - $ - - Equity compensation plans not approved by security holders $ (1) These shares are the remaining unissued shares under our 2005 Stock and Stock Option Plan (the 2005 Plan) 17 Table of Contents FINANCIAL STATEMENTS BLUEGATE CORPORATION CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEARS ENDED DECEMBER 31, 2 F-1 18 Table of Contents BLUEGATE CORPORATION TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm F-3 Consolidated Financial Statements: Consolidated Balance Sheets as of December 31, 2009 and 2008 F-4 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008 F-5 Consolidated Statements of Stockholders' Deficit for the years ended December 31, 2009 and 2008 F-6 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 F-7 Notes to Consolidated Financial Statements F-8 F-2 19 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Tothe Board of Directors Bluegate Corporation Houston, Texas We have audited the accompanying consolidated balance sheets of Bluegate Corporation, (“Bluegate”) as of December 31, 2009 and 2008 and the related consolidated statements of operations, changes in stockholders’ deficit and cash flows for the years then ended. These consolidated financial statements are the responsibility of Bluegate’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Bluegate as of December 31, 2009 and 2008 and the consolidated results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that Bluegate will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, Bluegate has negative working capital and suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. MALONEBAILEY, LLP www.malone-bailey.com Houston, Texas March 15, 2010 F-3 20 Table of Contents BLUEGATE CORPORATION CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Assets of discontinued operations - Total current assets Assets of discontinued operations - property and equipment , net - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accounts payable to related party Accrued liabilities Notes payable - Notes payable to related parties Accrued liabilities to related parties Deferred revenue Derivative liabilities - Liabilities of discontinued operations - Total current liabilities Commitments and contingencies - Note 10 Stockholders’ deficit: Undesignated preferred stock, $.001 par value, 9,999,952 shares authorized, none issued and outstanding - - Series C Convertible Non-Redeemable preferred stock, $.001 par value, 48 shares authorized, issued and outstanding at December 31, 2009 and 2008; $12,500 per share liquidation preference ($600,000 aggregate liquidation preference at December 31, 2009) - - Common stock, $.001 par value, 50,000,000 shares authorized, 26,033,565 shares issued and outstanding at December 31, 2009 and 2008 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 21 Table of Contents BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, Service revenue $ $ Cost of services Gross profit Selling, general and administrative expenses Compensation expense Loss from operations ) ) Interest expense ) ) Gain on derivative financial instruments - Net loss from continuing operations ) ) Loss from discontinued operations ) ) Net loss $ ) $ ) Basic and diluted earnings (loss) per share Continuing operations $ ) $ ) Discontinued operations ) ) Net loss ) ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these consolidated financial statements. F-5 22 Table of Contents BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 ADDITIONAL COMMON STOCK PREFERRED STOCK PAID-IN ACCUMULATED SHARES CAPITAL SHARES CAPITAL CAPITAL DEFICIT TOTAL Balance at December 31, 2007 $ 48 $
